Citation Nr: 0428847	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  99-14 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1998 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a July 2001 decision, the Board denied entitlement to 
higher disability evaluations for bilateral hearing loss and 
tinnitus.  The veteran appealed the denial of entitlement to 
a higher disability evaluation for tinnitus this Board 
decision.  In an April 2004 order, the Court of Appeals for 
Veterans Claims (Court) noted that the veteran had abandoned 
his claim for entitlement to a higher disability evaluation 
for bilateral hearing loss and granted a request from the 
veteran's representative to vacate and remand the Board's 
decision regarding the issue of entitlement to a higher 
rating for tinnitus.  The Court held that the review of the 
issue of entitlement to a higher rating for tinnitus should 
consider its holding in Wanner v. Principi, 17 Vet. App. 4 
(2003) invalidating the criteria in 38 C.F.R. § 4.87a, Code 
6260, effective prior to June 10, 1999, that contained a 
trauma requirement, and to consider entitlement to a higher 
rating for the tinnitus based on separate compensable 
evaluations for each ear.  

In a July 2004 letter, the Board notified the veteran of his 
right to submit additional argument and evidence. In August 
2004, the veteran indicated that he had no additional 
evidence to submit and wished the Board to proceed with 
consideration of the appeal.  


FINDINGS OF FACT

Constant bilateral tinnitus was demonstrated on VA 
examination in April 1998.




CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect prior to June 10, 1999); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 10, 
1999 to June 12, 2003); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (in effect from June 13, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran was not provided with the 
required VCAA notice.  Nevertheless, the Board finds 
that there is no prejudice to the veteran in appellate 
consideration of his claim for an increased evaluation 
for tinnitus to the extent of the discussion in this 
appeal.  Under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the 
claim, as entitlement to separate ratings is barred by 
current Diagnostic Code (DC) 6260 and by the previous 
versions of DC 6260 as interpreted by a precedent 
opinion of the General Counsel that is binding on all 
Department officials and employees.  VAOPGCPREC 2-2004.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.

Under the criteria in effect prior to June 10, 1999, 
Diagnostic Code 6260 provided that persistent tinnitus, which 
was a symptom of a head injury, a concussion or acoustic 
trauma, warranted a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect prior to June 10, 1999).

Under the criteria in effect from June 10, 1999, to June 12, 
2003, Diagnostic Code 6260 provided that if the tinnitus is 
shown to be recurrent, a maximum 10 percent evaluation is 
warranted.  The revised criteria removed the requirement that 
tinnitus be a symptom of either a head injury, a concussion, 
or of acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (in effect from June 10, 1999 to June 12, 2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
evaluation is assigned for recurrent tinnitus.  The revised 
criteria provide that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
The criteria further provide that only a single evaluation 
for recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
concluded that the part of the pre-June 10, 1999, version of 
Diagnostic Code 6260 which contained a trauma requirement for 
the assignment of a 10 percent rating for tinnitus was 
invalid.

In a recent opinion, the General Counsel held that Diagnostic 
Code 6260 (currently codified at 38 C.F.R. § 4.87), as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  The General Counsel 
held that separate ratings for tinnitus for each ear may not 
be assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-2003 specifically indicates that it has 
retroactive effect.  VAOPGCPREC 2-2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (The Court of 
Appeals for Veterans Claims held that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary).  In VAOPGCPREC 7-2003, the General 
Counsel held that Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before the VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  The General Counsel held that the rule adopted in 
Karnas no longer applies in determining whether a new statute 
or regulation applies to a pending claim.  The General 
Counsel indicated that pursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Factual Background

Review of the record shows that service connection was 
established for residuals of a head trauma, with tinnitus, by 
rating decision of the RO dated in April 1946.  The veteran's 
10 percent evaluation has been in effect since 1982.  

An examination was conducted by VA in April 1998.  At that 
time, the veteran reported that he had had constant bilateral 
tinnitus since service.  The pertinent diagnosis was constant 
bilateral tinnitus.  

Analysis

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of tinnitus.  The 
Board notes that the revised rating criteria would not 
produce a different effect, as the veteran was service 
connected for tinnitus as a result of head trauma.  

The 10 percent evaluation is the highest possible evaluation 
under all versions of Diagnostic Code 6260, including the 
most recent version.  To the extent that the veteran's 
representative argues for a separate rating for each ear, to 
rate each ear separately would violate VAOPGCPREC 2-2003 
which holds that separate ratings for tinnitus for each ear 
may not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003.  The General Counsel 
indicated that Diagnostic Code 6260 (currently codified at 38 
C.F.R. § 4.87), as in effect prior to June 10, 1999, and as 
amended as of that date, authorizes a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003.  The Board is bound by precedent 
opinions of VA General Counsel. See 38 U.S.C.A. § 7104(c).

38 C.F.R. § 4.25(b) provides that "Except as otherwise 
provided in this schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accidence, etc., are to be rated separately, 
as are all other disabling conditions, if any."  38 C.F.R. § 
4.25(b) (2002).  The Board finds that tinnitus of each ear 
cannot be considered as two separate disabilities.  The 
General Counsel made this determination in VAOPGCPREC 2-2003.  
In VAOPGCPREC 2-2003, the General Counsel noted that the 
Merck Manual states that tinnitus is the perception of sound 
in the absence of an acoustic stimulus.  The Merck Manual 665 
(17th ed. 1999).  The General Counsel indicated that the VA 
discussed the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, 67 Fed. Reg. 59,033 (2002), and the VA 
explained that objective tinnitus is properly evaluated as 
part of the underlying condition causing it, such as vascular 
or muscular disorders or nonpathologic causes such as noise 
from the temporomandibular joints, openings of the eustachian 
tubes, or repetitive muscle contractions.  The General 
Counsel noted that the notice of proposed rulemaking went on 
to explain that true (subjective) tinnitus does not originate 
in the inner ear, although damage to the inner ear may be a 
precursor of subjective tinnitus and it is theorized that in 
true tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  See 67 Fed. Reg. at 59,033.  The 
General Counsel indicated that as VA's notice of proposed 
rulemaking made clear that the perception of noise is the 
disability identified in true tinnitus, and the source of 
this perceived noise is not in either or both ears.  The 
General Counsel indicated that the undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disability entity.  
VAOPGCPREC 2-2003.  Accordingly, in light of VAOPGCPREC 2- 
2003, the Board finds that a separate 10 percent rating for 
tinnitus for each ear is not warranted pursuant to 38 C.F.R. 
§ 4.25(b) because tinnitus is a single disability entity.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



